COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  RAYMUNDO NETTLES,                              No. 08-19-00187-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                               34th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20180D02785)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until May 10, 2020.

       It is further ORDERED that the Hon. Joseph D. Vasquez, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 10, 2020.

       IT IS SO ORDERED this 22nd day of April, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.